Title: From Thomas Jefferson to Mary Jefferson Eppes, 1 April 1798
From: Jefferson, Thomas
To: Eppes, Mary Jefferson


          
            My dear Maria
            Philadelphia Apr. 1. 98.
          
          Yours of Mar. 20. came to hand yesterday. you are not aware of the consequences of writing me a letter in so fair a hand, and one so easily read. it puts you in great danger of the office of private secretary at Monticello, which would sometimes be a laborious one. your letter was 11. days coming here, and mr Eppes’s of Feb. 8. was 19. days on it’s way. this shews that there is something wrong in the time they take to get into the mail; for from Richmond here is but about 5. or 6. days. I have feared some of my letters may have miscarried. I hope mr Eppes recieved that of Feb. 18. covering an order to Quarrier to deliver my chariot to him, and asking his & your acceptance of it. should that have miscarried, this serves to make the same tender. I have still hopes of being able to come by Eppington: but these become less firm in proportion as Congress lengthen their session; for that route would add a fortnight to the length of my journey. if I do not get home within a certain time, I shall not finish the hull of the house this year, & if I do not finish that this year, then I cannot build my mill the next. but whatever rout I am obliged to adopt, I will give you timely notice. they talk of not rising here till the last of this month. should I not be able to come by the way of Eppington, still, tell mr Eppes, I will make a visit from Monticello, rather than lose the colonnade & octagon. so he will not get off from his purposes by that excuse. my last letter from Belmont was of the 19th. but mr Trist came from there since and reports that all were  well. he is about sending off his furniture. he has taken the house in Charlottesville that was George Nicholas’s, and will be living there before midsummer. my affectionate salutations to mrs Eppes, the gentlemen, & young ones, & kisses and everlasting love to yourself. Adieu.
          
            
              
                Mar. 16.
                the 1st shad here.
              
              
                28.
                the weeping willow begins to shew green leaves.
              
            
          
        